The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7, 12, 14, 16-21, 24, 29, 31, 33-34 and 41-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 18 have two different particle types claimed (i) and (ii).  The definition for particle type (ii) includes an undoped passivation shell formed on a surface of either the core or the undoped shell.  Particle type (ii) also requires an undoped shell formed on a surface of the core.  Thus it is first not clear how the passivation layer can be formed on the surface of the core when the undoped shell is required to be formed on the core.  Second, comparing paragraphs [0050] and [0064], it appears that the passivation layer and the shell are made from materials that are very similar and/or identical.  Thus it is not clear what if any distinction there is between a passivation layer and a shell and if present, whether the passivation layer is required to be made from a different material than the shell or how one distinguishes between the two shells if they are made from the same material.  Third it is not clear how the capping ligand is attached to both the undoped shell and the passivation shell since one appears to cover the other.  For examination purposes, examiner will treat particle type (ii) as requiring two undoped shells on the core and the capping ligand attached to the outermost shell.  With respect to claim 2, the limitation is outside of the scope of particle type (ii) so that it is not clear if applicant is only trying to provide a further modification on particle type (i) or is trying to modify both particle types.  With respect to claim 12, it has the same problem as claim 1 since it appears to be trying to claim particle type (ii) as the core/shell nanocrystal.  With respect to claim 19, it has the same problem as claim 2 outlined above.  With respect to claim 29, it has the problem of claim 12 outlined above.  All other claims are dependent form at least one of these claims and therefore include the problems of these claims.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-38 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (Chemical Communications 2011, newly cited and applied) in view of Akhavan (Journal of Solid State Chemistry 2012, newly cited and applied), Gao (Nature Biotechnology 2004, newly cited and applied), Pan (Journal of Materials Chemistry 2012, newly cited and applied) or Talapin (Colloids and Surfaces 2002, newly cited and applied).  In the paper Jin teaches quantum dots capped with a series of quantum dot (QD) ligands that can make strong polyelectrolyte QD surfaces with sulfonates or quaternary ammoniums, which can endow QDs with excellent colloidal stability independent of the pH and ionic strength, minimal hydrodynamic size, and can be exploited to achieve stable and flexible bioconjugations and layer-by-layer assembly.  Quantum dots (QDs) that are highly crystalline and bright are typically obtained in hydrophobic solutions using solvothermal methods.  Transferring the as-synthesized QDs to various aqueous media while maintaining the colloidal stability is of great importance for biological applications of QDs.  Attaching small molecules to the QD surface to replace the native hydrophobic coating has been a successful strategy.  It adds smaller volume around the inorganic QD cores and maintains smaller overall hydrodynamic size (HDS) than do encapsulation methods that use polymers or lipids.  For the surface exchanging molecules, QD-anchoring dithiol moieties such as dihydrolipoic acid (DHLA) have been widely used.  DHLA is more stable than monodentate ligands, and the synthetic procedures are relatively simpler than required for polydentate ligands.  .  
In the paper Akhavan teaches Cu(In1–xGax)Se2 (CIGS) nanocrystals, including their synthesis and implementation as the active light absorbing material in photovoltaic devices (PVs).  Sections 3.1 and 3.2 describe synthesis of simpler, but related compound, CuInS2 and CuInSe2.  Section 3.2 in particular teaches that oleylamine was found to be a good solvent for the synthesis because it has a sufficiently high boiling point for the synthesis, and was observed to serve as an effective capping ligand for the CuInSe2 nanocrystals. Sections 3.3 and 3.4 show that oleylamine was used in the synthesis of the CIGS and CZTS nanocrystals that were made.  
In the paper Gao teaches multifunctional nanoparticle probes based on semiconductor quantum dots (QDs) for cancer targeting and imaging in living animals.  The structural design involves encapsulating luminescent QDs with an ABC triblock copolymer and linking this amphiphilic polymer to tumor-targeting ligands and drug-delivery functionalities.  Figure 1 provides a schematic illustration of biconjugated QDs.  1(a) shows the structure of a multifunctional QD probe, showing the capping ligand TOPO, an encapsulating copolymer layer, tumor-targeting ligands and polyethylene glycol (PEG).  1(b) shows the chemical modification 
In the paper Pan teaches a simple method to synthesize monodisperse hydrophobic PbTe quantum dots followed by a stability study of the as-synthesized quantum dots in air.  The paper provides evidence that air-stable PbTe quantum dots can be synthesized using this method.  PbCl2 complexed with oleylamine was used as the Pb precursor.  Tellurium powder dissolved in tri-n-octylphosphine was used as the Te precursor.  Oleylamine was used as the only capping ligand.  The size and shape of the PbTe quantum dots were controlled by changing variables such as injection temperature, growth temperature, and growth time.  Both Pb to oleylamine and Pb to Te feed mole ratios were examined to obtain the optimal synthetic conditions.  The PbTe quantum dots can be changed from hydrophobic to hydrophilic through ligand exchange using 4-mercaptopyridine to replace oleylamine as the capping ligand.  
In the paper Talapin teaches synthesis and surface modification of amino-stabilized CdSe, CdTe and InP nanocrystals.  CdSe, CdTe and InP nanocrystals were prepared by an organometallic synthesis using mixtures of highly boiling primary amines and trioctylphosphine (TOP) as the coordinating solvent.  The use of amines allowed small crystalline nanoparticles to be obtained for all materials investigated.  In all cases, as-prepared colloids show rather narrow particle size distributions which can be further improved by standard size selective precipitation.  Amino-capped II–VI nanocrystals show strong size-dependent band edge photoluminescence (PL).  CdSe nanocrystals with the mean particle size in the range of 1.2–3.0 nm exhibit emission from blue to green with room temperature quantum yields of 15–20%.  CdTe nanocrystals (2.5–5.0 nm size range) show a PL tunable from green to red with quantum yields up to 65% at room temperature.  InP nanocrystals (1.5–4.0 nm size range) possess a weak emission (~1% quantum 
If one were not concerned with water solubility, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the scheme 1(a) process of Jin using amines such as the oleylamine of Akhavan or Pan or the octylamine of Gao or Talapin because Jin clearly teaches that the process can be used to produce other dihydrolipoic acid (DHLA) derivatives and Akhavan, Gao, Pan and Talapin show that oleylamine and octylamine are known as capping ligands for quantum dots and one of ordinary skill in the art would have expected an oleylamine/octylamine derivative of DHLA to provide stability of the DHLA moiety combined with the hydrophobic capping properties of the oleylamine/octylamine moiety to the quantum dot.  
Claims 1-4, 7, 12, 14, 16-21, 24, 29, 31, 33-34 and 41-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  while capped core-shell particles in which the core and shell composition within the claimed scope are known, their combination with the specifically claimed capping ligand is not taught or fairly suggested by the art of record.
Applicant's arguments filed April 8, 2020 have been fully considered but they are not persuasive.  In response to the amendment and argument, all previous rejections have been withdrawn.  New rejections have been applied under 35 U.S.C. 112(b) and 35 U.S.C. 103, the rejection under 35 U.S.C. 103 using newly cited and applied references.  The arguments are moot with respect to the withdrawn and new rejections.    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art relates to lipoic acid capping materials and copper doped core/shell materials including multishell and/or passivating shell materials.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797